 1

 2

 3

 4

 5

 6

 7

 8
 9

10                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE
12
     In re:                                                 Case No. 16-11767-CMA
13
     NORTHWEST TERRITORIAL MINT, LLC,                       ORDER GRANTING EX PARTE
14                                                          MOTION TO ESTABLISH NOTICE
                                            Debtor.         PROCEDURES FOR CASE
15                                                          DISMISSAL
16
              This matter came before the Court on the Trustee’s Ex Parte Motion to Establish Notice
17
     Procedures for Case Dismissal (the “Motion”). The Court having considered the Motion, and the
18
     pleadings and papers herein, and having found that good cause exists for the relief requested in the
19
     Motion,
20
              NOW, THEREFORE, it is ORDERED as follows:
21
              1.     The Motion is GRANTED.
22
              2.     The Trustee is authorized to limit notice of the Motion to Dismiss, as that term is
23
     defined in the Motion, to the Special Notice List as defined in the Case Management Order
24
     (Dkt. 232).
25

26
                                                                                        K&L GATES LLP
     ORDER GRANTING EX PARTE MOTION TO                                            925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
     ESTABLISH NOTICE PROCEDURES FOR CASE                                            TELEPHONE: (206) 623-7580
     DISMISSAL - 1                                                                    FACSIMILE: (206) 623-7022

     505028088.1


 Case 16-11767-CMA          Doc 2321      Filed 08/05/21     Ent. 08/05/21 10:31:03          Pg. 1 of 2
 1
                                          ///END OF ORDER///
 2

 3   Presented by:

 4   K&L GATES LLP
 5
     /s/ Michael J. Gearin
 6       Michael J. Gearin, WSBA #20982
         David C. Neu, WSBA #33143
 7       Brian T. Peterson, WSBA #42088
     Attorneys for Mark Calvert, Chapter 11 Trustee
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                               K&L GATES LLP
     ORDER GRANTING EX PARTE MOTION TO                                   925 FOURTH AVENUE, SUITE 2900
                                                                        SEATTLE, WASHINGTON 98104-1158
     ESTABLISH NOTICE PROCEDURES FOR CASE                                   TELEPHONE: (206) 623-7580
     DISMISSAL - 2                                                           FACSIMILE: (206) 623-7022

     505028088.1


 Case 16-11767-CMA        Doc 2321     Filed 08/05/21   Ent. 08/05/21 10:31:03      Pg. 2 of 2
